Citation Nr: 1826109	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  12-32 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of recurrent left ankle sprain with degenerative changes.


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987 and April 1989 to March 1992, including service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2013 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for residuals of recurrent left ankle sprain with degenerative changes, assigning an initial 10 percent rating.

The Veteran requested to present testimony before a Veterans Law Judge in his 2014 substantive appeal.  However, in a January 2015 correspondence, the Veteran withdrew his request, and as such, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

In July 2017, the Board remanded the claims for further development.  The case has since returned for further appellate consideration.


FINDINGS OF FACT

1.  Prior to August 2, 2017, the Veteran's residuals of left ankle sprain with degenerative changes have not caused marked limitation of ankle motion.

2.  Effective August 2, 2017, the Veteran's residuals of left ankle sprain with degenerative was manifested by pain and marked limitation of motion.


CONCLUSIONS OF LAW

1.  Prior to August 2, 2017, the criteria for a rating in excess of 10 percent for service-connected residuals of left ankle sprain with degenerative changes have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003-5271 (2017).

2.  Effective August 2, 2017, the criteria for a rating of 20 percent for service-connected residuals of left ankle sprain with degenerative changes have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003-5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Laws for Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995)

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  "[W]ithin a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74 (2010).

When an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which additional functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance. Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Left Ankle Disability

The Veteran contends that his left ankle disability is more severe than what is contemplated by the currently-assigned 10 percent rating.  The left ankle disability has been rated under DCs 5003-5271 limitation of motion for residuals of recurrent left ankle sprain with degenerative changes.  38 C.F.R. § 4.71 (2017).  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  The hyphenated DC indicates that degenerative arthritis, under DC 5003, is the service-connected disability, and the residual condition (to which the Veteran's service-connected arthritis is rated by analogy) is limited motion of the left ankle, which is evaluated under DC 5271.  See 38 C.F.R. § 4.27.


DC 5271 provides ratings based on limitation of motion of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  A 20 percent evaluation is the highest rating available for limitation of motion of the ankle.  

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Words such as "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased rating. 38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

VA's Adjudication Procedures Manual M21-1 (M21-1) provides guidance, indicating that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  M21-1, III.iv.4.A.4.o.

The Veteran was afforded a VA compensation examination in May 2013, and reported that the current symptoms of his bilateral ankles were pain, chronic stiffness, and that his ankles would lock and roll over on occasion; however, the Veteran denied swelling.  Flare-ups were triggered by walking too long, the rolling of his ankles, long physical labor, or cold and damp weather, which increased his pain, and limited his pace and duration of walking.  Range of motion testing of the left ankle revealed 15 degrees dorsiflexion with evidence of painful motion at 15 degrees; and 40 degrees plantar flexion, with evidence of painful motion at 35 degrees.  There was no change in range of motion after repetitive testing.  The examiner noted the functional loss was due to excessive fatigability and pain on movement.  There was no evidence of tenderness or pain on palpation, joint instability, inversion or eversion stress, or ankylosis.  X-rays show evidence of early arthritis with spurring of medial malleoli bilaterally.  The examiner noted the functional impact of the Veteran's service-connected ankle disability was limited standing, particularly when carrying heavy weights, and that during flare-ups limited motion of the ankles could hamper using steps and squatting.  

The Veteran was afforded an additional VA-contracted examination in May 2016, and reported that his pain symptoms were progressively worse.  Pain during flare-ups of his left ankle limited activities such as prolonged standing, walking, and running.  Dorsiflexion was normal at 20 degrees and plantar flexion was normal at 45 degrees, with no objective evidence of pain.  Following repetitive testing, dorsiflexion was limited to 15 degrees, and plantar flexion was limited to 40 degrees.  Additional loss of function due to pain and lack of endurance of limited dorsiflexion to 10 degrees and plantar flexion to 35 degrees.  There was evidence of pain on weight bearing and mild pain on palpation on the medial and lateral aspects.  There was no evidence of crepitus or ankylosis, and the Veteran did not use assistive devices.  The examiner noted the functional impact was impaired prolonged standing, walking, and running.  

The Veteran was afforded an additional VA compensation examination in August 2017.  The Veteran reported that his pain in his left ankle was constant and increased daily.  Tylenol eased the pain, which he indicated was 4 out of 10; however he stated that being on his feet made it worse and caused swelling.  Range of motion testing revealed dorsiflexion to 10 degrees and plantar flexion to 10 degrees, with no objective evidence of pain, and no additional loss of functional after repetitive use testing.  The examiner noted pain on weight bearing, localized tenderness, pain on palpation laterally, and less movement than normal due to decreased range of motion and mild swelling.  There was no evidence of crepitus; however, instability was noted.  The examiner indicated functional impairment with walking, climbing, and difficulty with stairs after long periods of standing.

Upon review of all the evidence of record, lay and medical, the Board finds that prior to August 2, 2017, the Veteran is not entitled to a rating in excess of 10 percent as his left ankle disability produced, at worst, limitation of dorsiflexion to 10 degrees (20 degrees is normal).  Plantar flexion of the left ankle was, at worst, limited to 35 degrees (45 degrees is normal.)  As the evidence does not more nearly approximate "marked" limitation of motion of either ankle, the left ankle symptoms are adequately contemplated by the currently-assigned 10 percent rating. 

The Board has also considered the Veteran's reported impairment of function, such as ankle pain, and has considered additional limitation of motion due to pain.  Even considering additional limitation of motion or function of the ankles due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the ankle disabilities more nearly approximates the criteria for higher ratings.  Repetitive use testing during the May 2013 and May 2016 VA examination reports showed decreased range of motion, at the worst, of dorsiflexion to 10 degrees and plantar flexion to 35 degrees. Mitchell, DeLuca, and §§ 4.40 and 4.45 do not require the assignment of a higher schedular disability rating where the functional limitation due to pain does not result in limitation of motion sufficient to meet the requirements of the next higher disability rating.  Thompson v. McDonald, 815 F.3d 781, 785-86 (Fed. Cir. 2016) (holding that §§ 4.40 and 4.45 do not supersede the requirements for a higher disability rating specified in § 4.71a).

The Board finds the evidence does support a higher disability rating of 20 percent beginning on August 2, 2017.  Based on the objective medical findings of the August 2017 VA examination, the Veteran's left ankle condition has significantly worsened, as his plantar flexion has decreased from 35 degrees to 10 degrees.  The Veteran was also noted to have instability.  As such, the Veteran's service-connected left ankle disability more nearly approximates the criteria for marked limitation of motion, and as such, a rating of 20 percent, but no higher, under DC 5003-5271 is warranted for the left ankle effective of August 2, 2017.

The award of the 20 percent rating from August 2, 2017 represents the maximum rating for limitation of motion, absent ankylosis.  Therefore, further DeLuca analysis is not required.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that 38 C.F.R. §§ 4.40 and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).

The Board has also considered whether any other DCs pertaining to the Veteran's left ankle are applicable in this case.  A separate or higher rating is not warranted under DCs 5270, 5272, 5273 or 5274 during the entire appeal period as the Veteran has neither demonstrated or been diagnosed with ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, nor undergone an astragalectomy.  Thus, DCs 5270, 5272, 5273, or 5274 are not for application in this case.  38 C.F.R. § 4.71a, DCs 5270, 5272 - 5274.


ORDER

Prior to August 2, 2017, an initial rating in excess of 10 percent for residuals of recurrent left ankle sprain with degenerative changes is denied.

Effective August 2, 2017, an initial rating of 20 percent for residuals of recurrent left ankle sprain with degenerative changes is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


